Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 12/1/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20.

Specification
The specification submitted 2/6/2020 has been accepted by the examiner.

Drawings
The drawings submitted on 2/6/2020 have been accepted by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Regarding Claim 3, the examiner amends the claim language as follows:
“…wherein a width of the first wiring in the first direction is greater than or equal to…”.


Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

A similar piece of prior art, Utsumi (US # 20200126622) teaches a semiconductor memory device comprising (see Fig. 2 and corresponding text): a first memory block (upper MB, see Fig. 3); a second memory block (lowest MB) arranged with the first memory block along a first direction (y-direction, see Fig. 3); a first bit line (see Fig. 4, BL that is at the far left) extending in the first direction (y-direction) and including a first portion through which the first memory block is connected to the first bit line and a second portion through which the second memory block is connected to the first bit line (see Fig. 1 showing MB connection to the BLs); a first sense amplifier (25) connected to the first bit line.

Regarding Claim 1, although the prior art reference cited contain substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including ; a first wiring which extends in a second direction intersecting the first direction, and overlaps the second portion of the first bit line when viewed in a third 

Regarding Claim 10, although the prior art reference cited contain substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including a first wiring that extends in the second direction, overlaps the other ends of the plurality of bit lines in the first direction, when viewed along a third direction that intersects the first and second directions, and to which a predetermined voltage is applied when a data read operation is performed on any of the memory cells.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER A JOHNSON/Examiner, Art Unit 2899